280 F.2d 343
PENNSYLVANIA RAILROAD COMPANY,v.TRANSPORT WORKERS UNION OF AMERICA, C.I.O., et al., Appellants.
No. 13260.
United States Court of Appeals Third Circuit.
Argued June 24, 1960.Decided June 30, 1960.

Asher W. Schwartz, New York City (Charles A. Lord, Richter, Lord & Levy, Philadelphia, Pa., on the brief), for appellants.
Robert M. Landis, Philadelphia, Pa., Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa.  (Richard N. Clattenburg, Warren D. Mulloy, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The May 28, 1960 order of the district court allowed a preliminary injunction 'until final hearing and judgment, or until further order of this court (defendants, upon good cause shown, may apply for and obtain a modification of this order).'


2
Appellants argue at length in their brief that the district judge, in refusing to specifically state in his order that the injunction would be vacated on July 19, 1960,1 exceeded his jurisdiction.


3
The above quoted language is the customary phrasing of this type of order.  There is nothing improper about it.  Nor does it present warrant for any inference that the district judge will not deal with this matter in accordance with his duty as the occasion arises.  The application was plainly premature.  Inter alia, as was vividly developed at oral argument there is nothing to prevent appellants from immediately taking steps to proceed to final hearing and judgment.


4
The order of the district court will be affirmed.



1
 The original expiration date as to the procedures outlined by the Railway Labor Board.  On June 24, 1960 at the oral argument of this appeal it appeared that the said date had already been extended five days to July 24, 1960